Undercofler, Justice.
The judgment of the Court of Appeals in the above case was reversed by this court upon certiorari.1 The Supreme Court of the United States reversed this court’s judgment and remanded the case for further consideration in light of Steagald v. United States, 451 U. S. - (101 SC 1642, 68 LE2d 38) (1981).2 Steagald reversed United States v. Gaultney (Steagald), 606 F2d 540 (5th Cir. 1979), upon which this court relied. Accordingly, our opinion and judgment are vacated and the certiorari is dismissed as improvidently granted.
. All the Justices concur, except Smith, J., who is disqualified.

 Harris v. State, 155 Ga. App. 278 (270 SE2d 854) (1980).


 Harris v. Georgia, - U. S. - (Case No. 80-6280, decided June 1, 1981).